Citation Nr: 1726372	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the service-connected right wrist disability with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In December 2014, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in March 2015.


FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2.  Throughout the appeal period, degenerative changes in the right wrist have caused a slight reduction in range of motion.        


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.   

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Merits of the Increased Rating Claim

During service, the Veteran experienced a right navicular wrist fracture.  The RO awarded service connection for a right wrist disability in an unappealed February 2000 rating decision.  The RO rated the disorder 10 percent disabling.  On February 16, 2011, the Veteran filed a claim for increased rating.  In the July 2011 rating decision on appeal, the RO denied the claim.  In the decision below, the Board will consider whether a higher disability rating has been warranted at any time from February 16, 2010, one year prior to the date of claim.  See 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected right wrist disability has been more severe than at others, and rate it accordingly.  

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the AOJ has rated the right wrist disability under DCs 5010 and DC 5215 of 38 C.F.R. § 4.71a.  Under DC 5215, a sole rating of 10 percent is authorized for limitation of motion in either wrist.  Normal range of motion in the wrist is dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

The relevant evidence consists of lay assertions from the Veteran, VA treatment records, and VA compensation examination reports dated in April 2011, July 2012, and March 2015.  The evidence is divided on the question of whether the Veteran has limitation of motion in his right wrist.  The May 2015 VA examiner noted full range of motion while the April 2011 and July 2012 VA examiners noted reduced range of motion.  Further, in a lay assertion of record, the Veteran indicates reduced range of motion.  Nevertheless, the maximum rating under DC 5215 has been assigned throughout the appeal period (i.e., since February 2010).  Therefore, the question before the Board is whether a higher rating may be assigned under another code.  

Diagnostic Codes 5003 and 5010 of 38 C.F.R. § 4.71a are relevant here inasmuch as the Veteran is service-connected for arthritic changes in his right wrist.  Traumatic arthritis is addressed under DC 5010 and is rated under DC 5003 on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but the limitation is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  Inasmuch as the right wrist disorder has been rated as at least 10 percent disabled during the appeal period, DCs 5003 and 5010 cannot lead to a higher rating for the disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).     

The Board has reviewed the other DCs addressing wrist disability.  Under DC 5214, higher disability ratings are warranted for ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  The Board has reviewed the evidence of record, and has found no evidence of ankylosis.  As such, a higher rating would not be warranted under DC 5214.  

In assessing the claim, the Board has considered the Veteran's lay assertions regarding the disabling effects of his right wrist disorder.  The currently assigned rating accounts for the Veteran's limitations.  See 38 C.F.R. § 4.1 (2016) ("[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.")

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased rating in excess of 10 percent for a right wrist disability with degenerative joint disease is denied.   




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


